Citation Nr: 1227266	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  06-39 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD)(also addressed as nervous condition with trouble sleeping and depression).

2.  Entitlement to service connection for erectile dysfunction (previously claimed as sexual dysfunction), including as due to in-service exposure to herbicides and asbestos, and secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for hypertension, including as due to in-service exposure to herbicides and asbestos, and secondary to service-connected diabetes mellitus. 

4.  Entitlement to a neurological disability (previously addressed as nerve disorder; numbing, tingling of fingers and hands with pain; and peripheral neuropathy), including as due to in-service exposure to herbicides and asbestos, and secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for a lung disability with fatigue and shortness of breath (previously addressed as fatigue-lung problem, fatigue, and lung problems with shortness of breath), including as due to in-service exposure to herbicides and asbestos.  

6.  Entitlement to service connection for a low back disability, including as due to in-service exposure to herbicides and asbestos.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 to June 1970 with service in Vietnam from December 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2005, February 2008, and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices in Chicago, Illinois and Indianapolis, Indiana.  (The Board notes that the July 2005 rating decision was rendered by the Regional Office (RO) in Chicago.  Subsequently, the claims file was transferred to the Indianapolis RO as the agency of original jurisdiction.) 

In a July 2005 rating decision, the RO denied service connection for sexual dysfunction, hypertension, heart problems, nervous condition with trouble sleeping, nerve problem, low back disorder, lung problem with shortness of breath, and fatigue.  The Veteran perfected his appeal with all of these issues.  

In a February 2008 rating decision, the RO denied service connection for PTSD and anemia.  The Veteran limited his appeal to the issue of PTSD.  

In November 2008, the Veteran filed a claim seeking service connection for, among other things, diabetes as well as anemia and depression, to include as secondary to diabetes mellitus.  

In an August 2009 rating decision, the RO granted service connection for diabetes mellitus and assigned a 10 percent disability rating effective October 22, 2008 and a 20 percent disability rating, effective March 9, 2009.  At the same time, the RO denied service connection for anemia, depression, and peripheral neuropathy. 

In May 2011, the RO granted service connection for congestive heart failure, associated with herbicide exposure and assigned a 30 percent disability rating effective February 28, 2005 and a 60 percent disability rating effective October 5, 2007.  

The Veteran testified at a Decision Review Officer (DRO) hearing.  A hearing transcript has been associated with the claims file. 

On his December 2006 Form 9, the Veteran requested a video conference hearing.  On his August 2009 Form 9, he requested a Travel Board hearing.  In January 2010 report of contact, the Veteran was asked if he would accept a video hearing in February 2010 in lieu of a Travel Board hearing.  He stated that he would rather wait until Ma 2010 for the Travel Board hearing.  In May 2010 correspondence, the Veteran was advised that he was unable to be included in the docket of hearings to be conducted by a member of the traveling section of the Board on its next visit as all of the time slots were filled.  In response, the Veteran requested a video conference hearing instead of a hearing before a member of a traveling section of the Board.  In two separate letters dated in April 2012, the Veteran was advised that his video hearing was scheduled before a member of the Board in May 2012.  A notation on the cover sheet associated with the Veteran's claims file reflects that the video hearing was cancelled by the Veteran.  There is no indication that he has requested a rescheduled hearing.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2011).  

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for erectile dysfunction, a neurological disability hypertension, and a lung disability with fatigue and shortness of breath and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran has currently diagnosed PTSD based on combat stressors related to his Vietnam service and such combat service is consistent with the circumstances of his service.  


CONCLUSION OF LAW

The criteria for an acquired psychiatric disorder, to include PTSD have been met. 38 U.S.C.A. §§ 1110, 1111, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating this claim. 

II.  Service Connection Criteria 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) competent evidence of a current disability; (2) competent evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence." 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309. 

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

The Board must make a specific finding as to whether a veteran actually engaged in combat when that question is at issue.  Zarycki v. Brown, 6 Vet. App. 91 (1993). 

The Court has held that receiving enemy fire can constitute participation in combat. Sizemore v. Principi, 18 Vet. App. 264 (2004).  A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99.  Evidence submitted to support a claim that a veteran engaged in combat for purposes of a claim of service connection for PTSD may include a veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998). 

If a stressor claimed by a veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of a veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and a veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,843 -39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)). 

For injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection. VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

III.  Analysis

The Veteran contends that he has PTSD related to traumatic experiences in Vietnam.  See February and June 2008 statements in support of claim.  More specifically, in one of his October 2007 stressor statements, the Veteran reported that in 1969, while he was assigned to the 243rd Field Services Company in Vietnam, he was always on guard due to intense incoming rounds approximately every other night at the forward fire base. He engaged in "nightly patrol missions", "setting mines", and "policing up" the areas in the morning of rubbish and those who were killed in action.  His duty assignments included supply pick up and helping to transport the body bags from the forward area.  In a June 2008 statement in support of claim, the Veteran reported that he has not been able to work or function properly for some time, and dealt with mood swings, depression, and sleepless nights.  

VA treatment records reflect that the Veteran was referred to the Mental Health Clinic in June 2006.  A military history noted that he served in combat on a firebase near Pleiku in Central Highlands.  He supported the 4th Infantry Division.  He was diagnosed with schizophrenia.  

An August 2006 VA treatment record from the attending VA psychiatrist noted a military history of combat during Vietnam.  The history of the present problem was reported as the Veteran being stationed in Vietnam for 13 months and being shot at, witnessing others being shot at, as well as seeing dead Vietnamese and a killed GI.  He reported that he had difficulty adjusting to civilian life after he came back from the Vietnam War.  He reported that he had a startle reflex, difficulty with fireworks, thought about his combat experiences, and felt depressed.  The impression was PTSD and psychosis, NOS.  

A January 2008 VA examination for PTSD noted that the Veteran's claims file was reviewed.  The history noted that sometimes the Veteran thought about Vietnam.  The examiner found that the Veteran did not meet the DSM-IV criteria for PTSD and subsequently stated that the criteria for PTSD were no longer met.  The examiner added that there were no behavioral or social changes, re-experiencing, and heightened physiological arousal due to service.  The examiner also noted that there was no impairment of thought process, social functioning or post-military stressors, and activities of daily living were normal.  The impression was paranoid disorder.

While the VA examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, an attending VA psychiatrist found otherwise.  The VA examiner did seem to recognize that PTSD had once been present, and the 2006 finding was subsequent to the time the Veteran submitted his claim for service connection.  As such, the 2006 finding shows a current disability.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the evidence is in at least equipoise on the question of whether he meets the criteria for a current diagnosis.  Resolving reasonable doubt in his favor, the Board finds that he has a current diagnosis of PTSD. 

Additionally, the PTSD diagnosis has been attributed to in-service combat stressors.  The August 2006 record from the VA attending psychiatrist reported the Veteran's history of his present problem as being stationed in Vietnam for 13 months and being shot at or witnessing others being shot at and seeing dead bodies.  From this history and mental examination, the Veteran was diagnosed with PTSD.  Additionally, the VA examiner reported that the Veteran did not have any post-military stressors.  This record satisfies the second requirement for service connection for PTSD-a link established by medical evidence between the diagnosis of PTSD and the claimed in-service stressors. 

In regards to the reported in-service stressors, the Veteran is competent to report participation in combat.  Furthermore, there is no evidence to explicitly contradict his reported stressors and they are generally consistent with the evidence of record and the circumstances of his service.  Despite, service personnel records and DD214 showing a military occupation of service as a laundry and impregnating specialist, service personnel records showed that he served in Vietnam from December 1968 to December 1969.  Also, he has consistently reported the same combat related stressors, even prior to filing for a claim for PTSD.  Thus, his reports as to participation in combat are deemed credible.  

Additionally, in a December 2007 deferred rating decision, the U.S. Army and Joint Services Records Research Center (JSSRC) coordinator reported that the Veteran's PTSD combat stressors pertaining to multiple enemy attacks against his duty station at Pleiku, Vietnam were conceded for purposes of a PTSD exam.  The Veteran's claim referred to enemy attacks with "incoming rounds".  

According to historical and Veteran military records, the Veteran was stationed at Pleiku from January 1969 to December 1969 and in the Republic of Vietnam from December 1968 until December 1969.  During the time he was at Pleiku, enemy forces attacked this base no less than 12 times.  The JSSR coordinator reported that Veteran's combat PTSD stressors were consistent with attacks by enemy forces during his tour, therefore, they were conceded. 

Given the consistency of the Veteran's reports and the findings from JSSRC that the Veteran's combat stressors were consistent with attacks by enemy forces during his Vietnam tour, resolution of reasonable doubt in the Veteran's favor warrants the conclusion that he engaged in combat.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-56.

As the Veteran engaged in combat and has been diagnosed with PTSD based on his claimed combat stressors, the criteria for service connection for PTSD are met.  38 C.F.R. § 3.304(f)(1).

The Board notes that the Veteran also filed claims for service connection for a nervous condition with trouble sleeping and depression and the record reflects that he has been diagnosed with PTSD, psychosis, and schizophrenia, paranoid type.  However, regardless of how it was diagnosed in the past, the evidence supports a finding that he has a current diagnosis of PTSD that is related to service and service connection is therefore granted for the underlying psychiatric disability regardless of diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)



ORDER

Service connection for an acquired psychiatric disorder, to include PTSD is granted.  


REMAND

The Veteran and his representative contend that the Veteran has a lung disability with fatigue and shortness of breath that is related to his military, to include as due to in-service exposure to herbicides and asbestos.  Social Security Administration records include a July 1998 chest X-ray that shows possible interstitial lung disease.  

A June 2006 VA treatment record noted that the Veteran has received payment for asbestos damage to his lungs, however, no other information surrounding payment for an asbestos related disability has been associated with the claims file.  Given the lack of information regarding the Veteran's in-service and post service asbestos exposure, further clarification of the circumstances of the Veteran's in-service exposure and any exposure to asbestos post-service, is necessary.  

There is no specific statutory guidance regarding claims for service connection for asbestosis or other asbestos-related diseases, nor has the Secretary promulgated any regulations in regard to such claims; however, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  VA must analyze a Veteran's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

With respect to claims for service connection for a disability involving asbestos exposure, VA must make a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1MR IV.ii.2.C.9.h.

Inhalation of asbestos fibers can produce cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate). M21- 1MR IV.ii.2.C.9.b.  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1MR IV.ii.2.C.9.f.

Also, as he served in Vietnam he is presumed to have been exposed to herbicides, including Agent Orange. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

There is a medical question as to whether the Veteran has a current diagnosis of a lung disability related to his service, including exposure to asbestos and herbicides. 

The Veteran has not been afforded a VA examination for his claimed lung disorder.  In light of the Veteran's assertion of in-service asbestos and herbicide exposure as well as some indication of a current lung disorder, there remains some question as to whether the Veteran has a current lung disorder and, if so, is it attributable to his period of active military service, to include as due to herbicide and asbestos exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, an examination and opinion are necessary prior to final appellate review.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In regards to erectile dysfunction and hypertension, on June 2009 VA examination, the examiner opined that erectile dysfunction and hypertension were less likely than not secondary to diabetes mellitus because the diagnosis of erectile dysfunction and hypertension predated the diagnosis of diabetes mellitus.  Additionally, the examiner opined that erectile dysfunction and hypertension were not aggravated by diabetes mellitus because hypertension was stable and diabetes mellitus was mild and of a short duration.  

Since that examination; however, service connection has been granted for congestive heart disease.  An opinion is needed as to the relationship, if any, between the service connected congestive heart failure and the claimed hypertension and erectile dysfunction. 

Likewise, in regards to a neurological disability, during the June 2009 VA examination, the examiner reported that the Veteran did not have peripheral neuropathy of the upper or lower extremities.  However, the VA examination did not reflect that the examiner considered the Veteran's complaints of numbness and tingling of fingers and hands with pain.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history.  Dalton v. Peake, 21 Vet. App. 23 (2007).  

Rather, the examination report primarily focused on the Veteran's feet and legs at the time of the examination and whether he had a current diagnosis of peripheral neuropathy.  As a June 2002 treatment record from the Institute of Family Health reported that the Veteran's deep tendon reflexes were diminished and that his plantars were downgoing, bilaterally, the record suggests that he does have some neurological impairment that has not been adequately addressed in the June 2009 VA examination report.   Therefore, a new VA examination is indicated to determine the nature and etiology of any neurological disability, including as due to exposure to herbicide and asbestos, or secondary to service-connected diabetes mellitus.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

In regards to the Veteran's low back disability, service treatment records show that in October 1969, the Veteran was treated for low back pains with tenderness in the right lumbar area.  He was diagnosed with lumbosacral strain.  His March 1968 pre-induction and March 1970 separation examinations and reports of medical history were negative for any complaints, treatment, or diagnoses of back related problems.   A November 2001 treatment record from Primary Care Associate reported complaints of right side low back pain.  A June 2002 treatment record from the Institute of Family Health showed spinal tenderness and restricted range of motion.  The Veteran has not been afforded a VA examination for his claimed low back disability.  In light of the Veteran's assertion of in-service asbestos and herbicide exposure, documentation of in-service lumbosacral strain, as well as some indication of a current low back disability, there remains some question as to whether the Veteran has a current low back disability and, if so, is it attributable to his period of active military service, to include as due to herbicide and asbestos exposure.  See McLendon, supra.  Therefore, an examination and opinion are necessary prior to final appellate review.  See Charles, supra.  

Finally, a review of the claims file found that the most recent VA treatment records associated with the record are from August 2006.  Records of any VA treatment the Veteran may have received for the disabilities at issue since then are constructively of record, may contain pertinent information, and must be secured.  Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to provide information surrounding the circumstances of any in-service asbestos exposure and information regarding the reported award of benefits for asbestos exposure; including any supporting documents, the entity that awarded the benefits and when the exposure occurred.  

2.  The service department should be asked to provide any information pertaining to the Veteran's exposure to asbestos, including any exposure as a laundry worker. 

2.  After the completion of the development above, schedule the Veteran for a VA examination to identify and clarify whether the Veteran has a current lung disease, and if so, the whether it is related to a disease or injury in service, including asbestos exposure. 

The claims file, including this remand, and any relevant records in Virtual VA must be made available to and be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

a) The examiner must provide an opinion as to whether it at least as likely as not (i.e., probability of 50 percent) that the Veteran's current lung disease is the result of in-service herbicide or asbestos exposure or another disease or injury in service.

The examiner should comment on the July 1998 chest X-ray report from the Methodist Hospitals showing possible interstitial lung disease and the June 2006 VA treatment record noting that the Veteran had received payment for asbestos damage to his lungs.

b) The examiner should also opine as to whether any current lung disease is proximately due to or aggravated by the service connected congestive heart disease. 

If aggravated by congestive heart failure, is there medical evidence showing a baseline of the lung disease prior to the aggravation; or created between the time of the onset of aggravation and the current level of severity of the lung disease?

c) The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's fatigue is a manifestation of the claimed lung disability or another service-connected disability to include congestive heart failure and a psychiatric disability, or is a separate and distinct disability. 

The examiner should consider the multiple private treatment records that report symptoms of fatigue while being treated for a heart disability.  

d) If the examiner finds that fatigue is not a manifestation of another disability, but rather a separate and distinct disability, the examiner must provide an opinion as to whether it at least as likely as not (i.e., probability of 50 percent) that the Veteran's current chronic fatigue disorder had its origin in service or is in any way related to the Veteran's active service, to include as due to any in-service herbicide and asbestos exposure.

e) The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for a lung disability and fatigue in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  Schedule the Veteran for a VA examination to determine whether the Veteran's current erectile dysfunction or hypertension are related to the now service connected congestive heart disease. 

The claims file, including this remand and any relevant records in Virtual VA must be made available to and be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

a) The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current erectile dysfunction and hypertension, had their origin in service or are the result of a disease or injury in service, to include as due to any in-service herbicide and asbestos exposure.

b) If not directly related to service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction and hypertension were either caused (in whole or in part) or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected congestive heart failure.

The examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of any current disability, that shows a baseline of any erectile dysfunction and hypertension prior to the aggravation.

c) The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for erectile dysfunction and hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7.  Schedule the Veteran for a VA examination to determine the etiology of any current neurological disability of the upper or lower extremities.  All indicated tests and studies should be conducted.

The claims file, including this remand and any relevant records in Virtual VA must be made available to and be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

a) The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current neurological disability of the upper or lower extremities had had its origin in service or is in any way related to the Veteran's active service, to include as due to any in-service herbicide or asbestos exposure.

b) If not directly related to service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's neurological disability either caused (in whole or in part) or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected disabilities including diabetes mellitus and congestive heart failure.

The examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of any current disability, that shows a baseline of any neurological disability prior to the aggravation.

c) The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of a neurological disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner should comment on the Veteran's complaints of numbness and tingling of fingers and hands with pain, as well as cramps in legs, unsteady feet, and toe pain; and a June 2002 treatment record from the Institute of Family Health reporting that the Veteran's deep tendon reflexes were diminished. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

8.  Schedule the Veteran for a VA examination to determine the etiology of any current low back disability. All indicated tests and studies, including X-rays of the lumbosacral spine, should be conducted.

The claims file, including this remand and any relevant records in Virtual VA must be made available to and be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

a) The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current low back disability (any low back disability diagnosed since January 2005) had its onset in service or in the year immediately following service, had its origin in service or is in any way related to the Veteran's active service, to include as due to any in-service herbicide and asbestos exposure.

b) The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner should comment on in-service treatment in October 1969 for a lumbosacral strain.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

9.  The RO/AMC should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

10.  If any benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


